         Case 2:19-cv-02484-EFB Document 16 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN B. AUGUSTINE,                               No. 2:19-cv-2484-EFB P
12                       Petitioner,
13              v.                                      ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                       Respondent.
17

18           Petitioner proceeds without counsel seeking a writ of habeas corpus pursuant to 28 U.S.C.

19   § 2254. On July 14, 2020, petitioner requested a second extension of time to file his amended

20   petition pursuant to the court’s April 23, 2020 order and for appointment of counsel.

21           As to the request for appointment of counsel, there currently exists no absolute right to

22   appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir.

23   1996). The court may appoint counsel at any stage of the proceedings “if the interests of justice

24   so require.” See 18 U.S.C. § 3006A; see also, Rule 8(c), Rules Governing § 2254 Cases. The

25   court does not find that the interests of justice would be served by the appointment of counsel at

26   this stage of the proceedings. The court will, however, grant his second request for an extension

27   of time.

28   /////
       Case 2:19-cv-02484-EFB Document 16 Filed 07/20/20 Page 2 of 2

 1          Accordingly, it is ORDERED that:
 2          1. Petitioner’s request for appointment of counsel (ECF No. 14) is denied without
 3             prejudice;
 4          2. Petitioner’s request for an extension of time (ECF No. 15) is granted; and
 5          3. Petitioner has 30 days from the date this order is served to file his amended petition.
 6   Dated: July 20, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
